Citation Nr: 0519035	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
dislocation of the left acromioclavicular joint with 
subacromial impingement and degenerative changes, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO confirmed and continued a 20 percent 
evaluation for a left shoulder disability, classified as 
residuals of a dislocation of the left acromioclavicular 
joint with subacromial impingement and degenerative changes.

The Board remanded the case to the RO in November 2003 for 
further development and consideration.  After completing the 
development requested, the RO continued to deny the claim and 
returned the case to the Board for appellate adjudication.

In a recent informal hearing presentation, received in June 
2005, the veteran's representative alleged the veteran also 
is entitled to service connection for 
post-traumatic degenerative arthrosis of the 
acromioclavicular (AC) joint and rotator cuff tenopathy 
versus partial tear - secondary to the service-connected 
left shoulder disability currently on appeal.  This 
additional claim, however, has not been adjudicated by the 
RO, much less denied and timely appealed to the Board.  And 
since it is not inextricably intertwined with the claim 
currently on appeal, it is referred to the RO for appropriate 
development and consideration since the Board does not 
currently have jurisdiction to consider it in the 
first instance.  See 38 C.F.R. § 20.200 (2004).


FINDING OF FACT

The veteran has forward elevation and abduction of his left 
arm and shoulder from 0 to 145 degrees, without pain; he 
achieves 155 degrees with pain.  Internal rotation is to 50 
degrees without pain, and to 60 degrees with pain.  External 
rotation is to 45 degrees without pain, and to 55 degrees 
with pain.  He has 4/5 rotator cuff strength, and he denies 
experiencing any swelling, heat, instability or locking.

CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for residuals of a dislocation of the left acromioclavicular 
joint with subacromial impingement and degenerative changes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5203 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records (SMRs) show he 
sustained an injury to his left shoulder in August 1970 while 
playing football.  Subsequent X-rays revealed a mild 
acromioclavicular joint separation.

A VA orthopedic examination was performed in August 2001.  
The veteran indicated he took over-the-counter anti-
inflammatory medications for his left shoulder symptoms.  He 
complained of left arm pain with overhead activity.  
It was found that the left shoulder had range of motion from 
0 to 165 degrees in forward elevation and abduction.  There 
was 5/5 rotator cuff strength.  Positive tenderness was 
elicited on palpation of the acromioclavicular joint.  
As well, there were positive signs of impingement in the 1, 
2, and 3 positions.  
X-rays revealed post-traumatic change involving the distal 
clavicle.  The humeral head contour was unremarkable. 
Acromiohumeral head distance was within normal limits.  The 
assessment was status post probable left shoulder separation 
from a traumatic fall, now with subacromial impingement.  

The veteran's left shoulder was evaluated at a VA orthopedic 
clinic in January 2002.  He reported a shooting pain in the 
shoulder with abduction.  It was found that the left shoulder 
had 180 degrees of forward flexion, 180 degrees of abduction, 
and full internal and external rotation.  Rotator cuff 
strength was 5/5.  The distal clavicle was palpably elevated.  
The assessment was chronic separated shoulder with excellent 
mobility and motor function.  

A statement from a VA physician's assistant, dated in April 
2002, notes the veteran's history of left shoulder injury 
during service.  It was reported that he had mild pain in the 
shoulder at times. 

A March 2002 statement from the United States Postal Service 
relates that the veteran had been found medically unsuitable 
for the position of rural carrier associate.  The letter 
points out that a job as a letter carrier requires 
substantial physical activity for prolonged periods of time 
- including reaching, twisting, bending and lifting.  The 
carrier frequently worked with containers weighing 20 to 30 
pounds.  It was stated that the requirements of the job were 
not compatible with the veteran's history of probable 
separation of the shoulder with current impingement.  

As already alluded to, the Board remanded this case to the RO 
in November 2003 for further development and consideration - 
including to have the veteran undergo a VA orthopedic 
examination to assess the severity of his left shoulder 
disability.

The veteran underwent the requested VA orthopedic examination 
in November 2004.  The evaluating physician reviewed the 
claims file for the veteran's pertinent medical history.  The 
veteran said he worked as a forestry surveyor.  He noted that 
he took Naprosyn for pain.  He complained of pain and 
stiffness of the left shoulder, but denied swelling, heat, 
instability or locking.  He remarked that working overhead 
caused a dull, aching pain, as well as deeper pain, and added 
that he soon had to stop overhead activity because of pain 
or fatigue.  He indicated he was right-handed.  

Objective clinical evaluation disclosed the veteran had 
forward elevation and abduction of his left arm and shoulder 
from 0 to 145 degrees, without pain; he achieved 155 degrees 
with pain.  Internal rotation was to 50 degrees without pain, 
and to 60 degrees with pain.  External rotation was to 45 
degrees without pain, and to 55 degrees with pain.  He had 
4/5 rotator cuff strength.  The diagnosis was post-traumatic 
degenerative arthrosis of the acromioclavicular joint and 
rotator cuff tenopathy versus partial tear.  

In commenting on the results of his evaluation, the examiner 
remarked that the above-mentioned ranges of motion were 
additionally limited by about 15 degrees from full forward 
flexion and abduction secondary to pain and repetitive 
motions.  There was also 10 degrees loss of motion in 
internal rotation with repetitive motions and 10 degrees loss 
of motion in external rotation with repetitive motions.  
The examiner pointed out that the veteran had sustained 
injury to the left shoulder during service and now had 
arthritis.

VA outpatient treatment records, dated from 2001 to 2005, 
reflect the veteran's complaints of left shoulder pain.  In 
July 2001, clinical inspection showed full range of motion in 
his left shoulder.  There was mild tenderness to palpation of 
the superior aspect of the shoulder, with no erythema or 
warmth.  In March 2002, the assessment was left shoulder 
pain, with excellent mobility and motor function.  He was 
receiving no treatment currently except for analgesics, as 
necessary.

In a February 2005 statement, the veteran indicated he had 
been hired as a letter carrier with the postal service 
because he did not mention his left shoulder disability on 
the employment application.  He remarked that he worked as a 
mail carrier from March to September 2004.  He pointed out 
that the job required him to do a lot of reaching with his 
left arm, as well as performing continuous motions and 
lifting with this arm.  He stated that pain in his left 
shoulder became so bad that he had to quit that job.

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Part of the reason for the Board remanding this case to the 
RO in November 2003 was to ensure compliance with the VCAA.  
And in response, the RO sent the veteran a VCAA letter in 
March 2004 indicating that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The letter also indicated that it was his responsibility to 
provide a properly executed release (e.g., a VA Form 21-4142) 
so that VA could request medical treatment records 
from private medical providers.  Further, the rating decision 
appealed and the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  He has not identified records from non-VA medical 
sources that must be obtained.  He was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOCs what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice by letter of March 2004, which obviously 
was after the RO's October 2001 decision confirming and 
continuing the 20 percent evaluation for his left shoulder 
disability.  Because VCAA notice as to the issue of an 
increased rating for the left shoulder disability was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  

But in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 120.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7104(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").



Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing 
the most recent SSOC in April 2005 (wherein the RO 
readjudicated the claim in light of the additional evidence 
received since the initial rating decision, SOC, and prior 
SSOC).  The VCAA notice also was provided prior to 
recertifying the veteran's appeal to the Board.  And the 
veteran had ample opportunity before recertification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 60 days after issuance 
of the SSOC to submit additional evidence in support of the 
appeal.  But he indicated in April 2005, after receiving the 
most recent SSOC earlier that month, that he was waiving this 
60-day waiting period and instead wanted his case forwarded 
immediately to the Board for our decision.  This, in turn, 
was tantamount to saying he had no further evidence 
to submit.  So the timing of his VCAA notice was 
nonprejudicial.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (An error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.  Slip op. at 24.)).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).



VA's General Counsel recently held, however, in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the March 2004 VCAA notice 
letter that was provided to the veteran does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The March 
2004 VCAA letter requested that he provide or identify any 
evidence supporting his claim for a higher evaluation for his 
left shoulder disability.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The veteran's service-connected left shoulder disability 
includes post-traumatic arthritis.  Arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis), in 
turn, established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Ratings for the Shoulder and Arm, Major and Minor

Arm, limitation of motion of:
  To 25 degrees from side                                          
40      30
  Midway between side and shoulder level                30      
20
  At shoulder level                                                      
20      20
38 C.F.R. § 4.71a, Diagnostic Code 5201.



Clavicle or scapula, impairment of:
  Dislocation of                                                           
20      20
  Nonunion of:
    With loose movement                                            
20      20
    Without loose movement                                       
10      10
  Malunion of                                                              
10      10
  Or rate on impairment of function of contiguous joint.
38 C.F.R. 4.71a, Diagnostic Code 5203.

Analysis

As mentioned, the arthritis in the veteran's left shoulder is 
rated on the basis of the extent it causes limitation of 
motion.  According to VA regulation, normal range of motion 
of the arm and shoulder is from 0 to 180 degrees of 
forward elevation (flexion) and from 0 to 180 degrees of 
abduction.  Shoulder level range of motion is to 90 degrees.  
And normal external rotation also is to 90 degrees, as is 
normal internal rotation.  See 38 C.F.R. § 4.71, Plate I.

The veteran is right-handed, so the left shoulder is his 
"minor" extremity.  The relevant medical evidence shows he 
can reach at least 145 degrees of forward elevation, as well 
as at least 145 degrees of abduction.  This extent of 
range of motion on both forward elevation and abduction of 
his minor arm and shoulder is well above shoulder level 
(which, again, is at 90 degrees).  So his range of motion in 
both of these directions would be rated as 0-percent 
disabling, i.e., as noncompensable under Diagnostic Code 
5201.  Moreover, he did not begin to experience pain from his 
arthritis until beyond these points, at 155 degrees, so using 
the lesser 145-degree figure represents his greatest 
limitation of motion and fully accounts for the additional 
limitation of motion he experienced from his arthritic pain.  
Consequently, because, even considering his pain, he has only 
noncompensable limitation of forward elevation and abduction 
in his left shoulder, he in turn can only receive a 10 
percent evaluation for his arthritis and associated pain 
under Codes 5003 and 5010.  Yet he already has a higher 20 
percent rating.  


So the "extra" 10 percent he already is receiving 
compensates him for the additional functional limitation he 
has as a result of the pain, especially on repetitive 
motions, he experiences not only on forward elevation and 
abduction, but also on internal and external rotation.  
38 C.F.R. § 4.71, Plate I.  See also 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) (where 
the United States Court of Appeals for Veterans Claims 
(Court) held that, in evaluating a service-connected 
musculoskeletal disability that is at least partly rated on 
the basis of range of motion, the Board must consider 
functional loss above and beyond the limitation of motion 
objectively shown due to pain, weakness, 
premature fatigability, and incoordination).

Having already addressed the pain factor, as for the 
additional considerations of whether there also is weakness, 
premature fatigability, incoordination, etc., the Board 
points out the veteran had 4/5 rotator cuff strength in his 
left shoulder when most recently examined by VA in November 
2004.  This is nearly normal strength (normal being 5/5).  He 
also had completely normal (5/5) rotator cuff strength 
when earlier examined in the VA orthopedic clinic in January 
2002.  And he had "excellent mobility and motor function" 
in this shoulder in January 2002, as well, and again when 
seen in March 2002.  Aside from this, during his more recent 
November 2004 evaluation, he denied experiencing any 
swelling, heat, instability or locking in this shoulder.  The 
Board realizes the veteran had to stop working for the post 
office because of the physical limitations caused by his left 
shoulder disability (preventing him from doing the necessary 
lifting, so on and so forth), but the objective clinical 
findings from his various evaluations do not bear this out.  
And he since has obtained another job as a forest surveyor.  
So all things considered, the DeLuca factors do not provide a 
basis for increasing his rating beyond the 20-percent level, 
either.



In addition to consideration of the above Diagnostic Codes, 
the Board has also considered evaluation of the veteran's 
left shoulder disability under Code 5203 pertaining to 
impairment of the clavicle or scapula.  The medical evidence 
confirms remote trauma and dislocation of the left 
acromioclavicular joint.  But there are no objective findings 
in recent years demonstrating any recurrences of left 
shoulder dislocation.  And even if there were such evidence, 
the current 20 percent evaluation is the highest schedular 
rating available under Diagnostic Code 5203.

Lastly, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedular standards and warrant consideration of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  As mentioned, the veteran most 
recently indicated employment as a forest surveyor, so he 
does not have marked interference with his employment - that 
is, beyond that contemplated by his current 20-percent rating 
(even acknowledging he had to leave his prior job with the 
post office).  And he has not been frequently hospitalized 
for treatment of his left shoulder disability, nor has he 
lost a significant amount of time from his job as result of 
it.  In the absence of evidence of such factors, the Board is 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for a higher rating for the left 
shoulder disability must be denied because the preponderance 
of the evidence is unfavorable, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).




ORDER

The claim for a rating higher than 20 percent for residuals 
of a dislocation of the left acromioclavicular joint with 
subacromial impingement and degenerative changes is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


